1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18-204 JC
11   APRIL CLARK,                              )
12                                             )    ORDER AWARDING EAJA FEES
                   Plaintiff,                  )
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
                   Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND NINE HUNDRED DOLLARS AND 00/100 ($2,900.00) subject to the
22   terms of the stipulation.
23
24   DATE: April 3, 2019                  _______________/s/____________________
25
                                          HONORABLE JACQUELINE CHOOLJIAN
26                                        UNITED STATES MAGISTRATE JUDGE
27
28
